PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bayer Aktiengesellschaft
Application No. 16/344,457
Filed: 24 Apr 2019
For: CONIOTHYRIUM MINITANS FOR PROTECTION OF CULTIVATED PLANTS FROM ATTACKS BY FUNGAL PATHOGENS BELONGING TO THE GENUS PHOMA SPP. OR VERTICILLIUM SPP.

:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.55(f) filed October 15, 2021, to accept the delayed filing of a certified copy of a foreign application.
The petition under 37 CFR 1.55(f) is GRANTED.
In an original application filed under 35 U.S.C. 111(a), a certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, except as provided in 37 CFR 1.55(h), (i), and (j). See 37 CFR 1.55(f)(1).
If a certified copy of the foreign application is not filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, and the exceptions in 37 CFR 1.55(h), (i), and (j) are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application, and the petition fee set forth in § 1.17(g). See 37 CFR 1.55(f)(3).
On October 15, 2021, petitioner submitted the instant petition, a $220.00 petition fee, and a certified copy of foreign application CZ 2016-711. Petitioner explained that applicant erroneously assumed that a certified copy of the foreign application was retrieved by the Office through the WIPO DAS. It was not until the examiner informed applicant that the certified copy had not yet been received that petitioner realized that the Czechoslovakian Patent Office is not a participating office in this service. 
The Office finds that petitioner made showing of good and sufficient cause for the delay in filing the certified copy of the foreign application in this application. Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an Application Data Sheet on April 24, 2019.
Any questions concerning this decision should be directed to the Katherine Zalasky McDonald at (571) 270-7064.
/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions